233 S.W.3d 769 (2007)
John and Mary MOHART, Plaintiffs/Appellants,
v.
CITY OF KIRKWOOD, Missouri, Mayor Mike Swoboda, Thomas J. Noonan, Arthur J. McDonnell, Michael H.T. Lynch, Joseph E. Godi, Connie Karr and Timothy E. Griffin, Defendants/Respondents.
No. ED 89276.
Missouri Court of Appeals, Eastern District, Division Three.
September 25, 2007.
Eric S. Schmitt, Lathrop & Gage, Clayton, MO, for appellant.
John M. Hessel, St. Louis, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
John and Mary Mohart ("the Moharts") appeal the judgment of the trial court granting summary judgment in favor of the City of Kirkwood, Missouri; Mayor Mike Swoboda; Thomas J. Noonan; Arthur J. McDonnell; Michael H.T. Lynch; Joseph E. Godi; Connie Karr; and Timothy E. Griffin (collectively referred to herein as "Kirkwood"). The Moharts argue that the trial court erred in granting summary judgment in favor of Kirkwood because *770 the denial of their application for rezoning was arbitrary and capricious. The Moharts also claim the court erred in granting summary judgment on their claims for damages because the denial of the application for rezoning gives rise to such claims.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).